Name: 2005/2/EC: Commission Decision of 27 December 2004 setting out the arrangements for Community comparative trials and tests on propagating material of ornamental plants of certain species under Council Directive 98/56/EC for the years 2005 and 2006 (notified under document number C(2004) 5288)
 Type: Decision_ENTSCHEID
 Subject Matter: EU finance;  research and intellectual property;  agricultural activity;  technology and technical regulations
 Date Published: 2005-10-14; 2005-01-04

 4.1.2005 EN Official Journal of the European Union L 1/12 COMMISSION DECISION of 27 December 2004 setting out the arrangements for Community comparative trials and tests on propagating material of ornamental plants of certain species under Council Directive 98/56/EC for the years 2005 and 2006 (notified under document number C(2004) 5288) (2005/2/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 98/56/EC of 20 July 1998 on the marketing of propagating material of ornamental plants (1), and in particular Article 14(4), (5) and (6) thereof, Whereas: (1) Directive 98/56/EC provides for the necessary arrangements to be made by the Commission for Community comparative trials and tests of propagating material. (2) The technical arrangements for the carrying out of the trials and tests have been made within the Standing Committee for Propagating Material of Ornamental Plants. (3) A call for projects for the carrying out of those trials and tests was published on 21 June 2004 on the Internet site of the Community institutions (2). (4) The proposals have been assessed according to the selection and awarding criteria set out in the call for projects. The projects, the bodies responsible for the carrying out of tests and trials and the eligible costs as well as the maximum Community financial contribution corresponding to 80 % of the eligible costs should be established. (5) Community comparative trials and tests should be carried out in the years 2005 and 2006 on propagating material harvested in 2004, and the details of such trials and tests, the eligible costs as well as the maximum Community financial contribution should also be set out yearly by an agreement signed by the authorising officer of the Commission and the body responsible for carrying out of trials. (6) For Community comparative trials and tests lasting more than one year, the parts of the trials and tests following the first year should be authorised by the Commission without further reference to the Standing Committee on Propagating Material of Ornamental Plants, on condition that the necessary appropriations are available. (7) Adequate representation of the samples included in the trials and tests should be ensured, at least for certain selected plants. (8) Member States should participate in the Community comparative trials and tests, in so far as propagating material of the plants concerned are usually reproduced or marketed in their territories, in order to ensure that proper conclusions may be drawn there from. (9) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee for Propagating Material of Ornamental Plants, HAS DECIDED AS FOLLOWS: Article 1 Community comparative trials and tests shall be carried out in the years 2005 and 2006 on propagating material of the plants listed in the Annex. The eligible costs as well as the maximum Community financial contribution for the trials and tests for 2005 shall be as set out in the Annex. The details of the trials and tests are set out in the Annex. Article 2 In so far as propagating and planting material of the plants listed in the Annex is usually reproduced or marketed in their territories, the Member States shall take samples of this material and make them available to the Commission. Article 3 Subject to budgetary availability, the Commission may decide to continue the trials and tests set out in the Annex in 2006. The maximum Community financial contribution corresponding to 80 % of the eligible costs of a trial or test continued on this basis shall not exceed the amount specified in the Annex. Article 4 This Decision is addressed to the Member States. Done at Brussels, 27 December 2004. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 226, 13.8.1998, p. 16. Directive as last amended by Directive 2003/61/EC (OJ L 165, 3.7.2003, p. 23). (2) http://europa.eu.int/comm/food/plant/call2004/index_en.htm. ANNEX Trials and tests to be carried out in 2005 Species Responsible body Conditions to be assessed Number of samples Eligible costs (EUR) Maximum Community financial contribution (equivalent to 80 % of the eligible costs) (EUR) Perennials (Paeonia spp. and Geranium spp.) (1) NAKT Roelofarendsveen (NL) Varietal identity and purity Plant health (field) Plant health (laboratory) 50 + 50 31 392 25 113 Argyranthemum frutescens (L.) Schultz-Bip. and Calibrachoa-hybrids BSA Hannover (D) Varietal identity and purity Plant health (field) Plant health (laboratory) 60 + 60 41 238 32 991 TOTAL COMMUNITY FINANCIAL CONTRIBUTION 58 104 Trials and tests to be carried out in 2006 Species Responsible body Conditions to be assessed Number of samples Eligible costs (EUR) Maximum Community financial contribution (equivalent to 80 % of the eligible costs) (EUR) Perennials (Paeonia spp. and Geranium spp.) (2) NAKT Roelofarendsveen (NL) Varietal identity and purity Plant health (field) Plant health (laboratory) 50 + 50 33 267 26 613 TOTAL COMMUNITY FINANCIAL CONTRIBUTION 26 613 (1) Trial and tests lasting more than one year. (2) Trial and tests lasting more than one year.